Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 7/26/2022. Applicant amended claim 13; claims 1 – 20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim 13 has been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 13 overcomes the 35 USC 112 (b) rejection of the previous office action.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Brown et al. (1,931,751) in view of US Patent to Wiley, Jr. (2,920,517).
Regarding claim 13, Brown et al. disclose a portable (capable of disassembly from the main valve) a portable valve handwheel tool, comprising a drive arm that is configured to rotate a valve handwheel (1), the drive arm comprising a drive spoke having a retainer (7), the retainer configured to engage a spoke of the valve handwheel (Fig. 2), and a plate (8) disposed at one end of the drive spoke, the plate having a center hole (9) that allows a valve handwheel stem (10)and a drive hub (14, 15) that extends from a broad side of the plate of the drive arm.
Brown et al. do not explicitly disclose the center hole of the plate allows valve handwheel stem to passthrough. Examiner is interpreting the term passthrough to mean the stem extends on either side of the center hole. Further, Brown et al. disclose an operating member 15 but do not explicitly disclose the center hole of the plate is aligned with a center through hole of the drive hub. Examiner maintains any hole in the center of the drive hub will meet the limitation “a center through hole”.
Regarding the center hole of the plate allowing valve handwheel stem to passthrough, Wiley, Jr. teaches a plate (10) with retainers (24) for operating a handwheel with a center hole (23) for the handwheel stem to pass through for accommodating valve handwheels of different sizes. Therefore, a person having ordinary skill in the art would adapt the center hole allowing the shaft to pass through teaching of Wiley, Jr to the valve operator disclosed by Brown et al. to account for any variations in the location of the stem with respect to openings 5 of the handwheel. 
Regarding a center through hole of the drive hub, Brown et al. disclose an operating handle (15) of the drive hub. Brown et al. do not explicitly disclose a center hole of the operating handle. However, Brown et al. teach a center hole for the valve handle (1) with a center hole (Fig. 1). Therefore, a person having ordinary skill in the art would adapt the valve handle (1) with a center hole teaching to the operating handle (15) to facilitate assembly and have interchangeable components to replace when one of the elements fail. The operating handle (15) modified with the center hole teaching of the valve handle (1) will have a center hole aligned with the center hole of the plate for valve shaft thereby reading on all the limitations of the claimed invention. 
Regarding claim 18, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Brown et al. to have valve handwheel dimension between 4 inches and 8 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (fed. Cir. 1984), cert. denied 469 U.S. 830, 225 SPQ 232 (1984). In the instant case the device of Brown et al. would not operate differently with the claimed handwheel diameter and since the wrench would be adapted to the claimed handwheel dimension as disclosed by Brown et al., the device would function appropriately having the claimed handwheel diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges to fit the tool [para. 38].

Allowable Subject Matter
Claims 1 -12, 19 – 20 are allowed.
Claims 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9, 17 and 19, examiner is interpreting the claim limitation “driving tool” as understood by a person having ordinary skill in the art as a tool that is capable of providing torque.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14, 17 and 19, the combination of Brown et al. and Wiley, Jr. with another does not make obvious the claim limitation “a second drive spoke having a second retainer, the second retainer configured to engage a second spoke of the valve handwheel, and a second plate that is disposed at one end of the second drive spoke, the second plate having a second center hole that allows the drive hub to pass therethrough; and a locking mechanism that attaches the main drive arm to the second drive arm”, “the retainer is slidable along a longitudinal axis of the drive spoke”, “the drive hub comprises features for receiving a rotational driving tool, and the drive hub is configured to transfer a drive force from the rotational driving tool to the drive arm to rotate the valve handwheel” and “powering on the rotational drive tool to transfer a drive force to the drive hub” respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753